KUNKLE, J.
1. Where a subscriber to the capital stock of a private corporation gave a promissory note in payment of such stock, and the company gave a mortgage to secure its indorsement, both the giving of the note and the securing of the note by the giving of a mortgage are valid transactions.
2. When a corporation incurs debts in excess of the amounts allowed by its charter, such indebtedness will be valid in the absence of notice to the party taking such obligation.
(Allread and Ferneding, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.